Citation Nr: 1820230	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-15 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a brain disorder.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to August 1997 and August 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A brain disorder (claimed as Mad Cow Disease (bovine spongiform encephalopathy)) has not been diagnosed at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a brain disorder have not been met.  
38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that he was exposed to mad cow disease (bovine spongiform encephalopathy) in service.  He attributes his problems with mood changes, memory loss, concentration problems, insomnia, blurry vision, muscle coordination problems, twitching and spasms, and head pain to this exposure.  See June 2011 and March 2013 Statements in Support of Claim.  He references several sources indicating the possibility that he had exposure during the periods of March 1987 to April 1988 and November 1989 to September 1992.  See June 2011 Statement in Support of Claim.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Mad cow disease (bovine spongiform encephalopathy) is a fatal disease that slowly destroys the brain and spinal cord (central nervous system) in cattle.  See https://www.webmd.com/a-to-z-guides/tc/mad-cow-disease-overview#1.  People cannot get mad cow disease.  Id. But in rare cases they may get a human form of mad cow disease called variant Creutzfeldt-Jakob disease (vCJD), which is fatal. Id. In such situations, vCJD destroys the brain and spinal cord. Id.

A clinical diagnosis of a brain or neurological disorder (resolved or unresolved), include vCJD, has not been made at any time during the appeal period or proximate thereto.  Such is simply not shown.  The Veteran does not contend otherwise.  Rather, he has expressed a belief that he may had exposure to mad cow disease, and that he has variety health problems that could be related to that exposure.  The key is that there is no evidence that a diagnosis of vCJD has ever been rendered or that any of the Veteran's claimed health problems have been attributed to vCJD, mad cow disease, or any other neurological or brain disorder. To the contrary, in a September 2005 neurological assessment, the Veteran denied experiencing insomnia, hallucinations, nervousness, depressed mood, weakness, paralysis, numbness, frequent headaches, double vision, or sudden loss of vision.  See May 2016 CAPRI Records. The Board affords greater weight to the Veteran's statements in the medical treatment records than those provided for rating purposes.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Full consideration has been given to the Veteran's assertions that he suffers from chronic residuals of exposure to mad cow disease and/or vCJD.  The Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose a neurological disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes the Veteran's assertions that the American Red Cross advised him against donating blood and that various reports from the Department of Defense and other sources indicate that many service members have been exposed to mad cow disease.  See November 2013 Notice of Disagreement.  The Veteran did not provide the evidence in question for the Board to review.  Nevertheless, these assertions fail to indicate the existence of a current disability.  The Veteran does not assert that the American Red Cross restricted his blood donation due to symptoms or a diagnosis of a neurological disorder.  The precaution is based solely on the American Red Cross recognizing that certain individuals may have had exposure.  By his own description, the various reports do not pertain to the specific question of whether the Veteran has a current disability.


ORDER

Entitlement to service connection for a brain disorder is denied.


REMAND

The Veteran has filed a claim of service connection for GERD.  A November 2013 Disability Benefits Questionnaire contains diagnoses of GERD, esophagitis, and reflux.  However, there are no competent opinions of record addressing whether the Veteran's conditions are related to service.  An opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not that his GERD, esophagitis, and reflux had their onset in service or are otherwise etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


